Rogers, J.
— No exception can be taken to the general charge, nor to the answer to the points, except the fourth. The court are made to say, that a man is prohibited from making a present of money to his children. As an abstract principle, nothing can be more erroneous, for undoubtedly, a man may do as he pleases with his own property. But the court must have intended, as appears very clearly from the *39general tenor of the charge, that a man wTho is largely indebted in proportion to his means, cannot give his property to his children at the expense of his creditor's. And this certainly is the law, a man must be just before he is generous. The title to the land passed from the several grantors to Obadiah; and as against his father, as it appears to have been a gift, he might have held the land. But the father, at the time of the several conveyances, was largely indebted; and these conveyances to his son were devices to cheat and defraud his creditors.As against them, by the statute of fraudulent conveyances, the title is utterly void.
We see no cause for complaint, admitting even the testimony of the declarations of Dr. Kimmel, that “ now he would buy land, and that he would buy in Obadiah’s name.” If he was indebted at the time the declarations were made, it is pertinent testimony; if he was not, it is evidence in the defendant’s favour, as it shows his honesty of purpose. In no point of view is he injured, and the court would be badly employed in reversing judgments for errors which work no mischief.
Judgment affirmed.